Name: 2004/146/EC: Commission Decision of 12 February 2004 amending Decision 2003/135/EC as regards the extension of the eradication and vaccination plans in the Bad Kreuznach district (Germany) and the termination of the vaccination plans in the Federal State of Saarland (Germany) (Text with EEA relevance) (notified under document number C(2004) 337)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  means of agricultural production
 Date Published: 2004-02-19

 Avis juridique important|32004D01462004/146/EC: Commission Decision of 12 February 2004 amending Decision 2003/135/EC as regards the extension of the eradication and vaccination plans in the Bad Kreuznach district (Germany) and the termination of the vaccination plans in the Federal State of Saarland (Germany) (Text with EEA relevance) (notified under document number C(2004) 337) Official Journal L 049 , 19/02/2004 P. 0042 - 0043Commission Decisionof 12 February 2004amending Decision 2003/135/EC as regards the extension of the eradication and vaccination plans in the Bad Kreuznach district (Germany) and the termination of the vaccination plans in the Federal State of Saarland (Germany)(notified under document number C(2004) 337)(Only the German and French texts are authentic)(Text with EEA relevance)(2004/146/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1) and Article 20(2) thereof,Whereas:(1) The Commission adopted Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the Federal States of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland(2) as one of a number of measures to combat classical swine fever.(2) The German authorities have informed the Commission about the recent evolution of the disease in feral pigs in Saarland and in Rhineland-Palatinate. This information suggests that in Saarland the situation has improved and vaccination is no longer considered appropriate. However, in the Bad Kreuznach district in Rhineland-Palatinate, the area where the eradication and the vaccination plan are to be applied should be extended.(3) Decision 2003/135/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/135/EC is amended as follows:1. Paragraph 9 of point 1(C) of the Annex to Decision 2003/135/EC concerning Bad Kreuznach is replaced by the following:"In the Bad Kreuznach district: the municipalities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Odernheim a. Glan, Oberhausen a. d. Nahe, Duchroth, Hallgarten, Feilbingert, HochstÃ ¤tten, Niederhausen, Norheim, Bad MÃ ¼nster a. Stein-Ebernburg, Altenbamberg, FÃ ¼rfeld, Tiefenthal, Neu-Bamberg, Frei-Laubersheim, Boos, Hackenheim, HÃ ¼ffelsheim, Oberstreit, RÃ ¼desheim, SchloÃ bÃ ¶ckelheim, Staudernheim, Traisen, Volxheim, Abtweiler, Bad Kreuznach, Bad Sobernheim, Biebelsheim, Bretzenheim, Dorsheim, Eckenroth, Guldental, Gutenberg, Hargesheim, Langenlonsheim, Laubenheim, Mandel, Pfaffen-Schwabenheim, Pleitersheim, Raumbach, Roth, Roxheim, RÃ ¼mmelsheim, Schweppenhausen, Stromberg, WaldbÃ ¶ckelheim, Waldlaubersheim, Warmsroth, Weinsheim and Windesheim;"2. Paragraph 9 of point 2(C) of the Annex to Decision 2003/135/EC concerning Bad Kreuznach is replaced by the following:"In the Bad Kreuznach district: the municipalities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Odernheim a.Glan, Oberhausen a.d. Nahe, Duchroth, Hallgarten, Feilbingert, Hochstaetten, Niederhausen, Norheim, Bad Muenster a. Stein-Ebernburg, Altenbamberg, Fuerfeld, Tiefenthal, Neu-Bamberg, Frei-Laubersheim, Boos, Hackenheim, HÃ ¼ffelsheim, Oberstreit, RÃ ¼desheim, SchloÃ bÃ ¶ckelheim, Staudernheim, Traisen, Volxheim, Abtweiler, Bad Kreuznach, Bad Sobernheim, Biebelsheim, Bretzenheim, Dorsheim, Eckenroth, Guldental, Gutenberg, Hargesheim, Langenlonsheim, Laubenheim, Mandel, Pfaffen-Schwabenheim, Pleitersheim, Raumbach, Roth, Roxheim, RÃ ¼mmelsheim, Schweppenhausen, Stromberg, WaldbÃ ¶ckelheim, Waldlaubersheim, Warmsroth, Weinsheim and Windesheim;"3. Point 2(D) of the Annex to Decision 2003/135/EC is deleted.Article 2This Decision is addressed to the Federal Republic of Germany and the French Republic.Done at Brussels, 12 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 53, 28.2.2003, p. 47.